Citation Nr: 0915750	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for post-traumatic stress disorder.

2.  Entitlement to service connection for a cervical spine 
disorder, to include consideration as being secondary to a 
service-connected disability.

3.  Entitlement to service connection for a lumbar spine 
disorder, to include consideration as being secondary to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  In that decision, the RO granted 
service connection for PTSD, and assigned a 30 percent 
disability rating.  In September 2004, the RO assigned a 50 
percent rating.  

A hearing was held before the undersigned Veterans Law Judge 
via videoconference in January 2006.  Subsequently, in a 
decision of July 2007, the Board granted a 70 percent initial 
rating, and remanded to the RO for development of additional 
evidence and consideration of entitlement to a rating higher 
than 70 percent.  In June 2008, the RO effectuated the 70 
percent rating, and granted a total disability rating based 
on individual unemployability due to service-connected 
disability.  

The Board also notes that additional issues which were not 
previously before the Board have been added to the appeal.  
In a rating decision of March 2006, the RO denied claims for 
service connection for a cervical spine disorder and a lumbar 
spine disorder, claimed as secondary to service-connected 
disability.  The Veteran filed a notice of disagreement 
regarding those issues in April 2006, and the RO issued a 
statement of the case in September 2006.  The Veteran 
perfected an appeal of those issues through submission of a 
substantive appeal statement in January 2007.  


The claims for service connection for a cervical spine 
disorder and a lumbar spine disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The evidence does not demonstrate that the post-traumatic 
stress disorder results in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 70 
percent for post-traumatic stress disorder are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.21, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification to the Veteran with 
respect to establishing entitlement to benefits, and a duty 
to assist with development of evidence.  The Board finds that 
the content requirements of a duty to assist notice have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Letters dated in April 2006 and January 2008 
from the RO provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim for 
compensation for PTSD as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The Veteran was also 
provided information regarding the assignment of ratings and 
effective dates in April 2006.  The Board notes that the 
Veteran's claim for a higher rating arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The VA 
has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records and post service treatment 
records have been obtained.  Social Security records were 
also obtained.  He was afforded disability evaluation 
examinations.  The Veteran has had a hearing.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Diagnostic Code 9411 provides that a 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The Board notes that the appeal for a higher evaluation for 
PTSD arises from the initial rating decision wherein the RO 
granted service connection for the disability and assigned 
the initial disability evaluation.  Therefore, the entire 
rating period is to be considered, including the possibility 
of a staged rating (i.e., separate ratings for separate 
periods of time) based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has considered the full history of the Veteran's 
service-connected post-traumatic stress disorder.  The 
Veteran's DD 214 reflects that his military occupational 
specialty in the Army was Helicopter repairmen, and that he 
had service in Vietnam.  The Veteran filed a claim for 
service connection for PTSD in October 2002.  Private and VA 
treatment records were obtained and reflected a diagnosis of 
PTSD.  In a rating decision of January 2004, the RO granted 
service connection for PTSD.  The disorder was initially 
rated as 30 percent disabling, but this rating was later 
increased to 70 percent.

The evidence pertaining to the severity of the disorder 
includes testimony given by the Veteran at a hearing held 
before the undersigned Veterans Law Judge in January 2006.  
He reported that he went for treatment of PTSD about every 
three months.  He said that he had a lot of problems 
maintaining his self esteem and getting his bills paid.  He 
also stated that he could not hold a job due to the fact that 
he could not work with a team of people.  He said that he had 
been a printer for 23 years.  He stated that working by 
himself he had no problems whatsoever, but that he had 
problems dealing with his supervisor because he did not like 
being told what to do.  He reported that he worked until he 
was injured on the job and tore a rotator cuff.  The Veteran 
further testified that he had trouble with anger, and had no 
close friends.  He said that his neighbors stayed away from 
him, probably because he carried a pistol.  The Veteran 
described an incident in which he threatened his neighbor.  
The Veteran stated that he got three to five hours of sleep 
at night, but also slept during the day.  He reported that at 
night he frequently checked the front and back yard.  The 
Veteran's wife reported that he was quick to anger, and got 
upset and panicky easily.    

VA treatment records from October 2002 through October 2003 
reflects that the Veteran reported PTSD symptoms that 
included past suicidal ideation, chronic sleep disturbances, 
nightmares, intrusive thoughts, irritability, depression, 
marked anxiety, history of alcohol and drug abuse, social 
isolation, and violent to property. His PTSD was often 
diagnosed as severe. GAF scores of 45 were assigned.

A November 2003 VA examination report reflects that the 
Veteran's PTSD symptoms included chronic sleep problems, 
nightmares, flashbacks, aggressive behavior, inability to 
control his anger, social isolation, estrangement from 
others, difficulty with concentration, keeping his guard up 
at all times, exaggerated startle response, limited insight, 
fair judgment, and a slightly anxious affect.  He denied 
suicidal or homicidal ideations, but due to keeping his guard 
up he carried a pistol with him.

VA treatment records from November 2003 to March 2005 show 
that the Veteran's PTSD symptoms included angry outbursts, 
withdrawal from his family, marital problems to include a 
period of separation from his wife, employment difficulties, 
paranoia, chronic sleep disturbance, aggressiveness, 
depression, cognitive difficulties, increased irritability, 
constricted mood, insight and judgment fair. GAF scores of 45 
were assigned.

A May 2005 VA examination report reflects that the Veteran 
reported significant marital problems, a long history of 
alcohol dependence and that he was drinking fairly heavily 
until he started coming to the VA for treatment.  The 
examiner noted that the Veteran was prescribed several 
medications for treatment of his PTSD symptoms.  The Veteran 
complained of daily flashbacks, one of which he fell from his 
deck, nightmares causing him to wake up in a sweat and then 
he goes outside to check the yard, and sleeps with a pistol 
on him because he feels safer.  He avoided television or war-
related movies, had a lack of interest in activities, 
feelings of detachment and estrangement from others, a 
restricted affect and a sense of foreshortened future.  His 
symptoms also included increased arousal, difficulty falling 
and staying asleep, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance and exaggerated 
startle response.  He admitted to symptoms of depression or 
depressed mood, feelings of hopelessness and helplessness, 
and passive suicidal ideations.  He claimed that he could not 
go back to work as he felt that he was irritable and could 
not focus at his work.  

On mental status examination, the Veteran was casually 
dressed, speech was normal and logical, mood was depressed, 
affect was anxious and thought processes were logical and 
goal oriented.  Concentration, insight, and judgment were 
fair.  The diagnosis was PTSD with depressive features and a 
GAF of 45 was assigned.  The examiner commented that the 
Veteran's psychiatric symptoms were fairly severe; however 
they did not preclude gainful employment.

An August 2005 vocational evaluation report reflects 
psychologically that the Veteran reported feeling withdrawn, 
angry, and depressed with periods of crying.  He had lost 30 
pounds which he attributed to "stress."  The Veteran reported 
sleep disturbance, nightmares, increased irritability and 
moodiness, and pain from his right shoulder injury making his 
PTSD symptoms worse.  The report noted that the Veteran 
injured his right shoulder in June 2003 while working and 
last underwent surgery for this injury in June 2005.  He had 
considerable pain attributable to the right shoulder such 
that he avoided the use of his right upper extremity.  It was 
noted that the Veteran scored in the severe range of 
depression on the Beck Depression Inventory.  The examiner 
found that in considering all of the findings, the Veteran 
had always been able to work and provide for his family 
through his physical abilities as opposed to his mental or 
academic abilities.  He found that the Veteran was not 
capable of maintaining any substantial gainful activity or 
that he would he ever be able to return to his past relevant 
work, based on his physical limitations, noting that the 
Veteran might need a total shoulder replacement in the 
future.  Furthermore, he opined that if the Veteran's 
physical condition improved to at least a light level of 
employment, there were some jobs he could perform to include 
a cashier, lobby attendant, gate guard or recreation 
attendant.

A June 2006 Social Security Administration (SSA) decision 
reflects that the Veteran was granted SSA disability benefits 
based on medical evidence establishing that the Veteran had 
not engaged in substantial gainful activity since September 
25, 2004, because of the combined effect of his PTSD, along 
with several non service-connected physical disabilities.  
Specifically, the Veteran was found to be disabled based on 
consideration of PTSD, depression, cervical spondylosis with 
radiculopathy, subacromial decompression and AC joint 
resection, carpal tunnel syndrome, right rotator cuff teat 
and left distal radius fracture.

A December 2006 VA treatment record reflects that the Veteran 
reported having a severe flashback while hiking in the woods 
such that part of his memory during this time was lost and he 
had to use his compass to get back to the trail.  The Veteran 
was leisurely dressed and well groomed.  He was somber of 
mood and reactive of affect.  He was able to concentrate well 
and his behavior suggested that he was able to control his 
impulses on that day.  The VA examiner commented that the 
Veteran's PTSD was permanent and had reached the point of 
maximal medical therapy and had affected his ability to work 
as well as his marriage.

The report of a VA examination conducted in May 2008 reflects 
that the Veteran had not been admitted to a psychiatric ward 
or hospital since his last examination.  He attended weekly 
group therapy and saw a psychiatrist once every three months.  
He took prescribed medications.  The Veteran stated that he 
had nightmares every night, and that he trashed around in his 
sleep.  He stated that he barely slept between two and four 
hours a night.  He reported that he had punched a hole in the 
wall during his sleep.  He said he woke up anxious and was 
not well rested.  He reported avoiding people, and isolating 
himself.  He reportedly felt anxious and kept weapons all 
over his house which made him feel secure.  He had not worked 
since his last examination.  He said that if offered a job he 
would not be able to perform it due to fear of flashbacks.  
He stated that when he heard loud noises, he went into a 
flashback for a period lasting from seconds to minutes.  He 
had been married to his current wife for thirteen years, but 
had no social interaction other than attending group therapy.  
He said that he had a grown son with whom he got along with 
well although the son did not live in the same area.  To pass 
time, he watched television.  He did not use drugs and had 
quit drinking about five years earlier.  The examiner 
summarized by stating that the Veteran leads a rather 
isolated existence.  

On mental status examination, it was noted that the Veteran 
was casually dressed and adequately groomed.  There was no 
impairment of thought process or communication observed.  He 
was free of delusions, but admitted to auditory 
hallucinations of hearing people talking, especially at 
night.  He also reported visual hallucinations of shadows 
moving at night.  He made fair eye contact, and no 
inappropriate behavior was observed.  He was free of suicidal 
and homicidal thoughts.  His ability to maintain minimal 
personal hygiene and other basic activities of daily living 
were generally intact.  

When asked to describe a typical day, he stated that he fell 
asleep around 10 p.m., and was up again by 2 a.m.  At that 
time he took sleep medications, and slept until 4 a.m.  After 
that, he could not sleep anymore.  He gets up and has some 
cereal, then gets on a treadmill to walk off some of his 
anxiety.  Then, he sits around on the porch or watches 
television.  He would do some light chores around the house, 
and some yard work.  When his wife gets home around 6 p.m., 
he has supper with her.  

The Veteran was oriented to time, place, person and 
situation.  His immediate recall was 3/3, but he could name 
only one of these items after three minutes.  He named two of 
the last three presidents.  He could do simple calculations.  
His word concentration was slightly impaired, and he made one 
error spelling the word "world" backward.  His abstraction 
was concrete.  He was free of ritualistic or obsessive 
behaviors.  His speech was normal in volume, rate and tone. 
His thought process was logical, coherent, and goal directed, 
without looseness, of association, circumstantiality, 
tangentiality, pressured speech, or flight of ideas.  He 
admitted to panic attacks three or four times a week.  He 
also admitted to feeling depressed and rated the depression a 
5 on a scale of 10.  He reported severe anxiety.  The 
diagnosis was post-traumatic stress disorder.  The examiner 
assigned a GAF score of 40.  The examiner stated that the 
Veteran's PTSD had deteriorated, and he had become more 
withdrawn and fearful.  The examiner stated that the Veteran 
had frequent nightmares, poor sleep, social isolation, and 
periodically had flashbacks when he completely lost touch 
with his surroundings.  These symptoms precluded his ability 
to be gainfully employed.  

After considering all of the relevant evidence, the Board 
finds that the service-connected disorder has not resulted in 
the manifestations contemplated for a 100 percent rating.  
Although it is shown that he has total occupational 
impairment, this has already been addressed through the 
assignment of a total disability rating based on individual 
unemployability.  The evidence does not demonstrate total 
social impairment, as he has managed to continue to maintain 
a marital relationship.  Moreover, the specific symptoms 
contemplated for a 100 percent schedular rating for PTSD are 
generally not shown.  The evidence shows that he does not 
manifest such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Such manifestations are generally not noted in 
the medical treatment records, the VA examination reports or 
the Veteran's own contentions.  On the contrary, the 
treatment records and VA examinations affirmatively show that 
except for possible mild hallucinations, the symptoms such as 
those contemplated for 100 percent ratings are not present.  
For example, on the most recent VA examination in 2008, a 
formal thought disorder was not noted.  He had adequate 
personal hygiene and was oriented to time and place.  He had 
difficulty remember three objects after several minutes, but 
did not have significant memory loss, such as loss of memory 
of his own name, the names of close relatives or his own 
occupation.  In addition, the GAF scores have also been 
consistent with a disorder which is less than totally 
disabling.  Accordingly, the Board concludes that the 
schedular criteria for a 100 percent rating under the rating 
criteria are not met.  The Board also finds that the evidence 
does not raise a question that a higher rating is possible or 
warranted for any period of time from the Veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.  

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted. 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, there have been no recent hospitalizations for 
this condition.  Additionally, the Board notes that the 
schedular rating criteria for PTSD takes into consideration 
all occupational impairment caused by the service-connected 
PTSD.  Moreover, the Board notes that the veteran has been 
awarded a total rating based on individual unemployability 
largely based on the service-connected PTSD.  In light of the 
foregoing, consideration for an extra schedular rating is not 
warranted.  


ORDER

An initial rating higher than 70 percent for post-traumatic 
stress disorder is denied.



REMAND

Regarding the claims for service connection for cervical 
spine disorder and a lumbar spine disorder, the Board notes 
that in his substantive appeal statement dated in January 
2007 which pertained to those issues, the Veteran checked a 
box indicating that he desired a hearing before the Board at 
the RO.  A hearing before a traveling Veterans Law Judge or 
via videoconference must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 
20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

The RO should add the Veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the Veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


